Name: Commission Regulation (EEC) No 3279/85 of 22 November 1985 increasing exceptionally the quantity of pigmeat to be sold in the month of November 1985 fixed in Regulation (EEC) No 3124/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 85 Official Journal of the European Communities No L 314/17 COMMISSION REGULATION (EEC) No 3279/85 of 22 November 1985 increasing exceptionally the quantity of pigmeat to be sold in the month of November 1985 fixed in Regulation (EEC) No 3124/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas the quantity of pigmeat to be put up for sale in the November 1985 tender has already been fixed at 9 984 tonnes by Article 1 of Commission Regulation (EEC) No 3124/85 of 8 November 1985 fixing the quan ­ tities of pigmeat to be sold in the month of November 1985 pursuant to Regulation (EEC) No 2858/85 and publishing the results of the tender of October 1985 (3) ; Whereas a large quantity of meat originally put up for sale by tender in the month of October remains unsold (4) ; whereas to accelerate the sale of this pigmeat those remaining quantities should be offered for sale at the same time as the quantity fixed by Regulation (EEC) No 3124/85 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . The quantity of pigmeat put up for sale on 26 November 1985 tender is hereby increased by 4 870 tonnes. 2. The quantity referred to in paragraph 1 is as described in the Annexes to the October invitation to tender (*), with the exception of the quantities specified in the Annex hereto which have already been sold. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 297, 9 . 11 . 1985, p. 15 . (4) OJ No C 264, 15 . 10 . 1985, p. 9 . 0 OJ No C 292, 14. 11 . 1985, p . 11 . No L 314/ 18 Official Journal of the European Communities 23 . 11 . 85 ANNEX Community health mark Description of products Week of initial storage Quantity (tonnes) Warehouse Hams, frozen S (CCT subheading ex 02.01 A III a) 2) ) 25.3. 1985 to 31.3. 1985 1.4. 1985 to 7.4.1985 8.4. 1985 to 14.4. 1985 10 000 5 000 5 000 (P) (P) (  ) Shoulders or fore-ends, frozen V (CCT subheading ex 02.01 A III a) 3) j 25.3. 1985 to 31.3 . 1985 25.3 . 1985 to 31.3. 1985 l ! 4. 1985 to 7.4. 1985 5 000 4 932 49 888 (g) (P) (P) Loins, frozen I (CCT subheading ex 02.0 1 A III a) 4) j 1.4. 1985 to 7.4.1985 1.4. 1985 to 7.4.1985 10 000 10 000 (h) (h) Stored at : (a) Horafrost, Grote Veldstraat, 8140 Staden. (g) Eurefa-Gent, Port Arthurlaan, Grootdokkaai 32/34, 9000 Gent. (h) Foodimpex, A. Cahierstraat 8 , 9810 Drongen. (p) Eurofrost, Izegemstraat 412, 8710 Kortrijk .